 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   DAVID W. SPENCER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0181-WBS
12                                Plaintiff,             STIPULATION AND ORDER RE: EXCLUSION
                                                         OF TIME UNDER THE SPEEDY TRIAL ACT
13                          v.                           AND LOCAL CODES T2/T4
14   VICTOR MANUEL GARCIA,                               Date:     May 14, 2019
                                                         Time:     9:00 a.m.
15                                Defendant.             Judge:    Hon. William B. Shubb
16

17          The parties appeared for a status hearing on March 18, 2019. (Dkt. No. 18.) At the hearing, the

18 parties set this matter for a three-day jury trial, beginning May 14, 2019. (Id.) In addition, counsel for

19 both parties explained the bases for an exclusion of time under the Speedy Trial Act and relevant Local

20 Codes, after which the Court directed the parties to submit a proposed order. (Id.)

21          On September 13, 2018, defendant Victor Garcia was arraigned on the three-count Indictment.

22 (ECF Nos. 8, 10.) In the weeks following, the government produced discovery that included 101 pages

23 of reports and memoranda, and a disk with four video recordings from the investigation. Recently, the

24 government provided the defense with a 27-page supplemental report. Defense counsel has reviewed

25 these materials and discussed them with his client.

26          In the coming weeks, defense counsel and a defense investigator will travel to the Shasta-Trinity

27 National Forest in Trinity County, California, to conduct a site visit at the plot of land where Mr. Garcia

28 was arrested. Defense counsel will also be researching and/or meeting with a defense expert about the

      STIPULATION AND ORDER RE: EXCLUSION OF TIME        1
      UNDER THE SPEEDY TRIAL ACT
 1 environmental damage alleged in Count Three of the Indictment, which the parties agree is sufficiently

 2 complex to warrant an exclusion of time under 18 U.S.C. § 3161(h)(7)(A) and (B)(ii), and Local Code

 3 T2. In addition, defense counsel will be conducting further investigation, researching potential defenses

 4 and motions, and otherwise preparing for trial.

 5          Based on the foregoing, the parties agree that time under the Speedy Trial Act should be excluded

 6 from March 18, 2019 (the date of the most recent status hearing), up to and including May 14, 2019 (the

 7 first day of trial), under: (i) 18 U.S.C. § 3161(h)(7)(A) and (B)(ii) [complex case], and Local Code T2;

 8 and (ii) 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and Local Code T4.

 9          The parties agree that the failure to grant a continuance in this case would deny defense counsel

10 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

11 The parties also agree that the ends of justice served by the Court granting the requested continuance

12 outweigh the best interests of the public and the defendant in a speedy trial.

13                                                       Respectfully submitted,

14

15 Dated: March 22, 2019                                 _/s/ Timothy H. Delgado____________
                                                         TIMOTHY H. DELGADO
16                                                       DAVID W. SPENCER
                                                         Assistant United States Attorneys
17                                                       Attorneys for Plaintiff United States
18

19 Dated: March 22, 2019                                 _/s/ THD for Douglas J. Beevers______
                                                         DOUGLAS J. BEEVERS
20                                                       Assistant Federal Defender
                                                         Attorney for Defendant Victor Garcia
21

22

23

24

25

26

27

28

      STIPULATION AND ORDER RE: EXCLUSION OF TIME        2
      UNDER THE SPEEDY TRIAL ACT
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court orders that the time from March 18, 2019, up to and including May 14, 2019, shall be

 9 excluded from computation of time within which the trial in this case must begin under: (i) 18 U.S.C. §

10 3161(h)(7)(A) and (B)(ii) [complex case], and Local Code T2; and (ii) 18 U.S.C. § 3161(h)(7)(A) and

11 (B)(iv) [reasonable time to prepare], and Local Code T4.

12

13          DATED: March 27, 2019
14

15

16                                                    _______________________________________
                                                      MORRISON C. ENGLAND, JR.
17                                                    UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER RE: EXCLUSION OF TIME          3
      UNDER THE SPEEDY TRIAL ACT
